385 Mich. 618 (1971)
189 N.W.2d 224
MUNRO
v.
ELK RAPIDS SCHOOLS
No. 24 January Term 1970, Docket No. 52,508. No. 18 June Term 1971, Docket No. 52,508.
Supreme Court of Michigan.
Decided July 17, 1970.
Decided August 27, 1971.
Rehearing denied September 28, 1971.
*619 Foster, Lindemer, Swift & Collins (by James A. White and Lynwood E. Beekman), for plaintiff.
Zerafa & Zerafa (by Robert J. Kievit), for defendants.
Amici Curiae: American Civil Liberties Union of Michigan (by Erwin B. Ellmann).
American Civil Liberties Union (by Melvin L. Wulf, Legal Director).
ON REHEARING
PER CURIAM:
We granted rehearing in this case to reconsider the question which divided our Court[1] and to weigh the effect of Goldberg v. Kelly (1970), 397 U.S. 254 (90 S. Ct. 1011, 25 L. Ed. 287) decided subsequent to our prior decision herein on the question of due process.
We are satisfied that the Michigan statute[2] properly interpreted fully satisfies the constitutional requirements of due process.
For the reasons set forth in the minority opinion heretofore filed herein and reported at 383 Mich. 661, beginning at 688, which is hereby adopted as the opinion of this Court, we hold that under the statute, unless a probationary teacher is notified in writing that his work is unsatisfactory, upon completion of his probationary period he is entitled to employment *620 with tenure status with all of its specified rights and privileges.
Let mandamus issue as prayed.
T.M. KAVANAGH, C.J., and ADAMS, T.E. BRENNAN, T.G. KAVANAGH, SWAINSON, and WILLIAMS, JJ., concurred.
BLACK, J. (dissenting).
I adhere to the majority opinion and decision (383 Mich. 661). Nothing set forth in Goldberg v. Kelly (1970), 397 U.S. 254 (90 S. Ct. 1011, 25 L. Ed. 2d 287), upon alleged strength of which the instant rehearing was ordered, is offended by our said decision. Indeed, Goldberg is not presently assigned as applicable to or for reversal of that decision.
My vote on rehearing is cast for affirmance of the judgment of the Court of Appeals (17 Mich App (368).
NOTES
[1]  (1970), 383 Mich. 661.
[2]  MCLA § 38.71 et seq. (Stat Ann 1968 Rev § 15.1971 et seq.).